EXHIBIT 15
                                                               Page 1
 1                   B. CHARLES, JR.
 2   UNITED STATES DISTRICT COURT
 3   SOUTHERN DISTRICT OF NEW YORK
     ------------------------------------x
 4   NATIONAL ASSOCIATION FOR THE
     ADVANCEMENT OF COLORED PEOPLE,
 5   SPRING VALLEY BRANCH; JULIO
     CLERVEAUX; CHEVON DOS REIS; ERIC
 6   GOODWIN; JOSE VITELIO GREGORIO;
     DOROTHY MILLER; HILLARY MOREAU;
 7   and WASHINGTON SANCHEZ,
 8                  Plaintiffs,
                                      Civil Action No.
 9              vs.                   17 Civ. 8943(CS))JC)
10   EAST RAMAPO CENTRAL SCHOOL
     DISTRICT and MARYELLEN ELIA, IN HER
11   CAPACITY AS THE COMMISSIONER OF
     EDUCATION OF THE STATE OF NEW
12   YORK,
13                  Defendant.
     ------------------------------------x
14
15   VIDEOTAPED DEPOSITION OF BERNARD L. CHARLES, JR.
16                  New York, New York
17                   October 22, 2018
18
19
20
21
22
23   Reported by:
24   KATHY S. KLEPFER, RMR, RPR, CRR, CLR
25   JOB NO. 149474

                    TSG Reporting - Worldwide   877-702-9580
                                                                     Page 6
 1                      B. CHARLES, JR.
 2             MR. CRAVENS:           William Cravens from
 3       Morgan, Lewis & Bockius for the defendant.
 4             THE VIDEOGRAPHER:                  Thank you.
 5             Will the court reporter please swear               09:58
 6       in the witness.
 7                             * * *
 8   BERNARD L. CHARLES, JR., called as a
 9        witness, having been duly sworn by a Notary
10        Public, was examined and testified as                   09:58
11        follows:
12   EXAMINATION BY
13   MR. NOVAKOVSKI:
14       Q.    Can you please state your name for the
15   record.                                                      09:59
16       A.    Bernard L. Charles, Jr.
17       Q.    And you were just sworn in by the
18   court reporter.     Do you understand that you are
19   now under oath and you must testify truthfully,
20   just as you would in front of a Court?                       09:59
21       A.    Yes.
22       Q.    Okay.     And are there any reasons you
23   might be unable to testify truthfully today?
24       A.    No.
25       Q.    Okay.     And have you ever been deposed           09:59

                      TSG Reporting - Worldwide    877-702-9580
                                                                                 Page 132
 1                         B. CHARLES, JR.
 2   got from the left and from the right.                          So I'm --
 3   I'm good.
 4      Q.        So the person from the Orthodox and
 5   Hasidic community collected your signatures?                               12:20
 6      A.        Yes.
 7      Q.        And who is this person?
 8      A.        I don't recall who, what
 9   organization -- I don't recall if it was an
10   individual.     I don't recall exactly who it was.                         12:20
11   I don't recall.        But, you know, they said that
12   they would, you know, they liked my, you know,
13   what I stand for, you know, and they will
14   support me.
15                At that time, I found out that Steve                          12:20
16   White had decided that they were going to
17   support another slate of candidates, which he
18   never told me.        So I -- two people said they
19   would support me.          One came through, one didn't.
20   So I just went with the group that did.                         So it      12:21
21   wasn't anybody specifically that I can give you
22   a name of.
23      Q.        Well, you did testify that there was
24   one person from the Orthodox and Hasidic
25   community that approached you, right?                                      12:21

                         TSG Reporting - Worldwide   877-702-9580
                                                                  Page 138
 1                      B. CHARLES, JR.
 2       A.    E-mails?        I have no idea.
 3       Q.    Do you know if they made any calls on
 4   your behalf?
 5       A.    I have no idea.                                   12:26
 6       Q.    So they coordinated your campaign,
 7   right?
 8       A.    They -- yes.
 9       Q.    Did you have to approve anything
10   before it was done?                                         12:26
11       A.    No.
12       Q.    So you didn't approve the signs or the
13   fliers?
14       A.    No.
15       Q.    Okay.     Let's turn to the elections.            12:27
16             And you ran on the slate with Mr.
17   Pierre Germain and Ms. MaraLuz Corado, right?
18       A.    Yes.
19       Q.    And what's your understanding of the
20   term "slate"?                                               12:27
21       A.    Well, people that I knew and I wanted
22   to work with and I felt we would be a good,
23   diverse community, good slate, which was
24   probably one of the best slates that they ever
25   had, because you had a black, a Haitian, and a              12:27

                      TSG Reporting - Worldwide   877-702-9580
                                                                        Page 139
 1                      B. CHARLES, JR.
 2   Latino.   No slate has ever had that.
 3       Q.       So the race of the slate was
 4   important?
 5       A.       Very important.                                      12:27
 6       Q.       And why is the race of the slate
 7   important?
 8       A.       Because it represented everybody.
 9       Q.       When you say everybody, what you do
10   mean?                                                             12:27
11       A.       It represented the Haitian community,
12   the black community, and the Latino community.
13       Q.       Why is it important to represent the
14   Haitian, the black, and the Latino community?
15       A.       Because, at that time, we were the                   12:28
16   only three people running, and we would
17   represent the public school community.
18       Q.       But why is that representation
19   important?
20                MR. CRAVENS:        Objection.           Asked and   12:28
21       answered.
22                THE WITNESS:        Because that's the
23       makeup of our -- of our community.
24   BY MR. NOVAKOVSKI:
25       Q.       But why is it important for the                      12:28

                      TSG Reporting - Worldwide   877-702-9580
                                                                           Page 141
 1                         B. CHARLES, JR.
 2   their race on the board, right?
 3       A.       Absolutely.
 4       Q.       Do the elections in East Ramapo
 5   require three candidates run together?                               12:29
 6       A.       No, this was -- yeah, I believe so,
 7   yeah.    Every three -- every year you have three
 8   candidates that run.
 9       Q.       But are the candidates required to run
10   together as a slate?                                                 12:30
11       A.       Yes.     I'm going to say yes/no.                 I
12   mean, most people run as a slate.                       I guess if
13   you want to run as an independent, you can.
14       Q.       And you got both Mr. Germain and Ms.
15   Corado to join your slate, right?                                    12:30
16       A.       Yes.
17       Q.       Did anyone recommend them to you?
18       A.       No, I knew them.
19       Q.       So you knew Mr. Germain?
20       A.       Yes.                                                    12:30
21       Q.       And you knew Ms. Corado?
22       A.       Yes.
23       Q.       Did anyone ask you to include them on
24   the slate?
25       A.       Did anybody ask me?                 No, nobody asked    12:30

                         TSG Reporting - Worldwide   877-702-9580
                                                              Page 432
 1                   B. CHARLES, JR.
 2                       INDEX
 3   EXAMINATION OF B. CHARLES, JR.                           PAGE
 4   By Mr. Novakovski                                           6
 5
 6
 7
 8   CHARLES EXHIBITS:                                        PAGE
 9   Exhibit 1, Notice of Non-Party Subpoena Duces              36
     Tecum
10
     Exhibit 2, Plaintiffs Spring Valley Branch of knew 36
11   the NAACP, et al., Amended Attachment A to
     Non-Party Board Members' Subpoenas Duces Tecum
12
     Exhibit 3, Declaration of Bernard Charles, Jr.             50
13
     Exhibit 4, Expenditure and Contribution                   194
14   Statement For Candidates For Member of the
     Board of Education
15
     Exhibit 5, Expenditure and Contribution                   194
16   Statement For Candidates For Member of the
     Board of Education
17
     Exhibit 6, Annual Budget & Trustee Vote,                  216
18   Tuesday, May 21, 2013, Official Results
19   Exhibit 7, article from Hamodia.com entitled              250
     "East Ramapo School Board Results"
20
     Exhibit 8, statement by Yehudah Weissmandl                306
21   dated August 30, 2016
22   Exhibit 9, East Ramapo CSD (Spring Valley)                311
     Graduation Rate Data 4 Year Outcome As Of June
23
     Exhibit 10, East Ramapo CSD (Spring Valley)               311
24   Graduation Rate Data 4 Year Outcome As Of June
25   Exhibit 11, an e-mail chain bearing Bates Nos.            335

                   TSG Reporting - Worldwide   877-702-9580
                                                              Page 433
 1                     B. CHARLES, JR.
 2                  INDEX (Cont'd.)
 3   CHARLES EXHIBITS:                                        PAGE
 4   (No Exhibit 12)
 5   Exhibit 13, an e-mail chain bearing Bates Nos.            343
     ERCSD_GROSSMAN_00000808 through 810
 6

     Exhibit 14, an e-mail chain bearing Bates Nos.            357
 7   ERCSD_CHARLES_00000192 through 194
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                   TSG Reporting - Worldwide   877-702-9580
